789 So. 2d 552 (2001)
Jamal DARROW, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-3702.
District Court of Appeal of Florida, Fifth District.
July 27, 2001.
Raymond M. Warren of Warren & Warren, P.A., Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Daytona Beach, for Appellee.
SHARP, W., J.
Darrow appeals from his ten-year sentence he received, after pleading nolo contendere to attempted robbery with a firearm. He sought to be sentenced as a Youthful Offender and all parties agree he met the required criteria. However, the trial court ruled the 1999 revision to section 775.087(2)(a) (known as the 10-20-life statute) superseded the Youthful Offender Act and mandated that the court impose a sentence pursuant to the statute. The trial court stated it would have sentenced Darrow as a Youthful Offender had it been allowed to do so. We disagree and reverse.
*553 In State v. Wooten, 782 So. 2d 408 (Fla. 2d DCA 2001), our sister court upheld a trial court's ruling that the minimum mandatory provisions of the 10-20-life statute do not supersede the Youthful Offender sentencing provisions. And in State v. Krasky, 789 So. 2d 1005 (Fla. 5th DCA 2001), we affirmed a similar ruling, citing to Wooten.
Accordingly, we vacate the sentence imposed and remand for resentencing pursuant to the Youthful Offender Statute.
Sentence VACATED; REMANDED for Resentencing.
COBB and HARRIS, JJ., concur.